 

 

AO 2458 (Rev. 02/18) Judgment in a Criminal Case U_S_ D,STR`CT COURT
gh¢¢t 1 EASTERN DlsTchT ARKANSAS

UNITED STATES DISTRICT CoUl§ArMESW. M C RMK, CLERK
Eastern District of Arkansas Byf /

[/ ap ot£Ri/,
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL é/A;E §

v.
FREDD|E CAPONE Case Number: 4:16CROO154-001 BSM

USM Number: #30881-009

Patrick J. Benca

 

Defendant’s Attomey

\./\./\_/\./\/\./\/\/\/

THE DEFENDANT:
Mpleaded guilty to count(s) 13 of the Superseding |ndictment

 

I:] pleaded nolo contendere to count(s)

 

which was accepted by the court.

El was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended wit
21 U.S.C.b846 and ' '" .-C'onspiracyto' )Poss"escs' with |r\'tentito:"l_)isti’ibutev and to` ` " '5/5/2016 iv ¢ '~ _~ 1s
841(3)(1) and (b)(1)(A) Distribute Methamphetamine, a C|ass A Fe|ony

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984_

[:l The defendant has been found not guilty on count(s)

 

m Count(s) all remaining COun'tS [:| is g are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

11/5/2018

 

Date of lmposition of Judgment \

">‘%;»K M

 

Signature of Judge

Brian S. Mi||er, U.S. District Judge

 

Name and Title of Judge

l\»~\v<`\?

 

Date

AO 245B (Rev. 02/| 8) Judgment in Criminal Case
Sheet 2 _ lrnprisonment

Judgmcnt - Page 2 of 8

DEFENDANT: FREDD|E CAPONE
CASE NUMBER: 4116CR00154-001 BSM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

120 months.

m The court makes the following recommendations to the Bureau of Prisons:

lt is recommended that defendant participate in non-residential substance abuse treatment, and educational and vocational
programs during incarceration lt is recommended that placement be in a BOP medical facility.

[l The defendant is remanded to the custody of the United States Marshal. [SEE ATTACHED _ PAGE 3]

l] The defendant shall surrender to the United States Marshal for this district:
[] at l:] a.m. [I p.m. on
|] as notified by the United States Marshal.

 

[l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:] as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Ofiice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNl'I`ED STATES MARSHAL

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 2A * imprisonment

 

Judgrnent'~Page _____3_ of _M
DEFENDANTZ FREDD|E CAPONE

CASE NUMBERI 4:16CR00154-OO1 BSM

ADDITIONAL IMPRISONMENT TERMS

Defendant is receiving treatment for liver cancer and has a doctor's appointment on 11/29/18.
Defendant is ordered to appear on 12/10/18 to review the results of his 11/29/18 doctor's appointment
Defendant's surrender date will be determined at the 12/10/18 review hearing.

AO 2458 (Rev. 02/ l 8) judgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgment_Page 4 of 8
DEFENDANT: FREDDlE CAPONE
CASE NUMBERI 4:16CR00154-001 BSM
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlale use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapp/icable)
4, |:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check if applicable)
5 . lzl You must cooperate in the collection of DNA as directed by the probation officer (check if applicable)
m You must com ly with the requirements of the Sex Offender Registration and Notification Act 34 U.S.C. § 20901, et seq. as
P

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7 _ [] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Crirriinal Case

Sheet 3A _ Supervised Release
JudgmentvPage 5 of 8

DEFENDANT: FREDD|E CAPONE
CASE NUMBER: 4216CR00154-001 BSM

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

.V‘.'°*

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
&ame.

Afier initially reporting to the probation office, you will receive instructions from the court or the probation ofiicer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pemiission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation ofiicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must ny to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least lO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, arnmunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 38 _- Supervised Release

Judgment~Page § of 8
DEFENDANT: FREDD|E CAPONE
CASE NUMBER: 4:16CR00154-001 BSM

ADDITIONAL SUPERVISED RELEASE TERMS

14) The defendant will participate under the guidance and supervision of the probation office in a substance
abuse treatment program which may include drug and alcohol testing, outpatient counseling, and residential
treatment The defendant will abstain from the use of alcohol during treatment The defendant will pay for
the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based
on ability to pay as determined by the probation oftice. ln the event the defendant is financially unable to
pay for the cost of treatment the co-pay requirement will be waived.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 j Criminal Monetary Penalties

 

Judgment w Page 7 of 8
DEFENDANT: FREDD|E CAPONE
CASE NUMBER: 4216CR00154-001 BSM

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0.00 $ 0.00 $ 0.00
[] The determination of restitution is deferred until . An Amended Judgment in a Crl'minal Case (A0245C) will be entered

afier such determination
l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximateler ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
T()TALS $ 0.00 5 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day afier the date of the judgment pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:} The court determined that the defendant does not have the ability to pay interest and it is ordered that:
ij the interest requirement is waived for the I:] fine |] restitution

[:] the interest requirement for the |:] fine [l restitution is modified as follows:

* Justice for Victims ofTraffickin Act of2015, Pub. L. No. 114-22. _
** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
afier September l3, 1994, but before April 23, 1996.

AO 2458 (Revv 02/18) Judgment in a Criminal Case

Sheet 6 _ Schedule of Payments

Judgment -- Page L of

DEFENDANT: FREDDlE CAPONE
CASE NUMBER: 4:16CR00154-001 BSM

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B El
C l:l
D l:l
E El
F l:l

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa _
the period of imprisonment All criminal monetary penalties, except those payments ma e through the F ederal Bureau of Prisons’ lnmate

Lump sum payment of $ 100-00 due immediately, balance due

[] not later than , or
|:| in accordance with m C, |:] D, |:] E, or [:] Fbelow; or

Payment to begin immediately (may be combined with l:] C, I] D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), tO commence (e.g., 30 or 60 days) after the date Of this judgment Or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to Commence (e.g., 30 or 60 days) aher release from imprisonment tO a
tenn of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and _Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

I:] The defendant shall pay the cost ofprosecution.

l:l The defendant shall pay the following court cost(s):

l:] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of crirriinal monetary penalties is due during

